internal_revenue_service number release date index number ------------------------ ---------------------- ------------------------------------------- --------------------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- ----------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-127663-16 date march ---------------------- ---------------------- --------------------------- foundation founder first llc revocable_trust ------------------------------ irrevocable_trust ----------------------------------------------- new llc ----------------------- dear ------------- this letter responds to a letter from foundation’s authorized representative dated date requesting rulings on behalf of foundation that founder’s proposed gift by means of a distribution from revocable_trust upon founder’s death to foundation of the nonvoting interests in new llc the only asset of which is a promissory note from a disqualified_person described in sec_4946 of the internal_revenue_code will not violate the prohibition against self- dealing under sec_4941 and foundation’s retention of the nonvoting interests in new llc will not violate the restrictions on excess_business_holdings under sec_4943 facts foundation which was created by founder and her late husband is a nonprofit corporation recognized as an organization described in sec_501 that is a sec_4946 of the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise stated plr-127663-16 private_foundation under sec_509 foundation has four directors of which three are founder and her two sons the fourth director is an outside independent director founder sold membership interests in first llc to irrevocable_trust in exchange for a promissory note founder’s descendants are beneficiaries of irrevocable_trust founder desires that following her death any part of the principal and interest on the promissory note which remains then unpaid be used to benefit foundation to that end founder contributed and transferred the promissory note to new llc in exchange for voting and nonvoting interests which subsequently were transferred to revocable_trust founder is the settlor and sole trustee of revocable_trust and holds a revocation power in the form of a power to direct the trustee to distribute the assets of the trust to her during her lifetime founder’s descendants are beneficiaries of revocable_trust new llc will hold and administer the promissory note and receive payments of interest and principal on the promissory note new llc’s sole asset and source_of_income is and will be the promissory note new llc will not engage directly or indirectly in any trade_or_business activity that would constitute a business_enterprise within the meaning of sec_4943 and sec_53_4943-10 power to manage the affairs of new llc is vested in the manager who is selected and may be removed by the members holding voting interests in new llc one of founder’s sons who is also a director of foundation is the sole manager of new llc the members holding nonvoting interests possess no management rights or rights to vote on the manager of new llc new llc may only be dissolved with written approval of all members whether holding voting or nonvoting interests founder proposes that at the time of her death revocable_trust which will become irrevocable at that time will distribute to foundation all of the nonvoting interests in new llc which have a profit-sharing ratio of percent revocable_trust will retain its voting interests in new llc which have a profit-sharing ratio of one percent law sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation and on the participation of any foundation_manager knowing that it is such an act sec_4941 defines self-dealing in part as including any direct or indirect lending of money or other extension of credit between a private_foundation and a disqualified_person plr-127663-16 sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise in any taxable_year that ends during the taxable_period sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in part that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources it also provides that for this purpose gross_income from passive sources includes certain items that are excluded from unrelated_business_income among those items is interest that is excluded from unrelated_business_income by sec_512 see also sec_53_4943-10 and sec_4946 provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation b a foundation_manager within the meaning of sec_4946 c an owner of more than percent of - i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in sec_4946 of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest and g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 defines the term foundation_manager to include an officer director or trustee of a foundation sec_53_4941_d_-1 provides in part that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing for these purposes an organization will be plr-127663-16 considered to be controlled by a private_foundation if the private_foundation has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing in sec_53_4941_d_-1 example private_foundation p owns the controlling_interest of the voting_stock of corporation x and as a result of such interest elects a majority of the board_of directors of x two of the foundation managers a and b who are also directors of corporation x form corporation y for the purpose of building and managing a country club a and b receive a total of percent of y's stock making y a disqualified_person with respect to p under sec_4946 in order to finance the construction and operation of the country club y requested and received a loan in the amount of dollar_figure million from x the making of the loan by x to y shall constitute an indirect act of self-dealing between p and y sec_53_4941_d_-2 provides generally that the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing thus for example an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note analysis requested ruling irrevocable_trust and revocable_trust are disqualified persons under sec_4946 with respect to foundation because they are trusts in which founder’s descendants who are disqualified persons under sec_4946 with respect to foundation hold more than a 35-percent beneficial_interest irrevocable_trust is the obligor of a promissory note that was held by founder founder desires that following her death any unpaid principal and interest on the promissory note be used to benefit foundation an act of self-dealing would occur if founder transferred the promissory note to foundation which would become creditor under the note see sec_53_4941_d_-2 instead founder contributed and transferred her ownership of the promissory note to new llc at founder’s death foundation will acquire the nonvoting interests in new llc which have a profit-sharing ratio of percent by gift through a distribution from revocable_trust rather than through a self-dealing transaction if foundation will control new llc within the meaning of sec_53_4941_d_-1 then foundation will be indirectly serving as the creditor under the note by reason of its ownership_interest see sec_53_4941_d_-1 example however foundation will not control new llc within the meaning of sec_53 d - b due to lack of voting power plr-127663-16 as holder of the nonvoting interests foundation will have no management rights or right to vote on the manager of new llc revocable_trust which will have become irrevocable at founder’s death will own all of the voting interests giving revocable_trust the right to select and remove the manager of new llc as a holder of nonvoting interests foundation will have a right to receive distributions only if new llc dissolves or chooses to make current distributions but the timing and amount of such distributions will be uncertain and could not be compelled by foundation only revocable_trust as the holder of the voting interests may elect or remove the manager of new llc and such manager will have the sole power to manage the affairs of new llc and determine the timing and amount of distributions thus foundation and foundation’s managers acting only in such capacity will not have sufficient votes or positions of authority to cause new llc to engage in a transaction additionally foundation will not have the power to compel dissolution of new llc since new llc may only be dissolved with written approval of all members including revocable_trust the power associated with the nonvoting interests of new llc as a necessary party to vote on the liquidation of the llc is not considered equivalent to a veto power within the meaning of sec_53_4941_d_-1 because the power cannot be exercised over an action relevant to any potential act of self-dealing accordingly foundation’s receipt from revocable_trust upon founder’s death of nonvoting interests in new llc will not constitute a loan or extension of credit between a private_foundation and a disqualified_person within the meaning of sec_4941 and sec_53_4941_d_-2 because foundation will not acquire an interest in the promissory note instead foundation will acquire nonvoting interests in new llc with respect to which it will not have any management rights or control_over distributions thus founder’s proposed transfer of nonvoting interests in new llc to foundation will not constitute an act of self-dealing described in sec_4941 requested ruling new llc’s sole asset will be the promissory note which will generate passive_income in the form of interest as described in sec_4943 and sec_512 as such new llc will not be considered a business_enterprise for purposes of sec_4943 because at least percent of its gross_income will derive from passive sources see also sec_53_4943-10 because new llc will not be considered a business_enterprise the restrictions on excess_business_holdings under sec_4943 will not apply thus foundation’s nonvoting interests in new llc will not constitute excess_business_holdings under sec_4943 plr-127663-16 conclusion based solely on the facts and representations submitted we rule that founder’s proposed gift to foundation by means of a transfer by revocable_trust of nonvoting interests in new llc the sole asset of which is a promissory note from a disqualified_person with respect to foundation will not constitute an act of direct or indirect self- dealing under sec_4941 in addition we rule that the nonvoting interests of new llc to be held by foundation will not constitute excess_business_holdings under sec_4943 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b we have not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 no ruling is granted as to whether foundation qualifies as an organization described in sec_501 or sec_509 no opinion is expressed regarding the value of the voting or nonvoting interests for estate_tax purposes see 674_f2d_761 9th cir except as expressly provided above no opinion is expressed or implied concerning the federal income or foundation excise_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intent to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-127663-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _______________________________ amy f giuliano senior technician reviewer exempt_organizations branch associate chief_counsel tax exempt and government entities cc
